The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of application 15/950,114, now patent number 10,901,898 B2, Claims 1-20 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 and 4/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,901,898 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-20 of instant application and claims 1-20 of patent application are not sufficient to render the claim patentably distinct (for example: the limitations in the claim 1 of the patent application include all the limitations in the claim 1 of the instant application). Therefore a terminal disclaimer is required. 

The following table only shows the claim 1 of the parent case and instant application (similar to the other independent claims), but all dependent claims are rejected since they are depended on the rejected claim.

Instant application (17/138,086)
10,901,898 B2
A storage system, comprising:
A storage system, comprising: 
at least one solid-state drive (SSD) that communicates over a communication link information that the at least one SSD is capable of providing a mode of operation to flush data in a non-volatile memory to a non-volatile memory that spans a 

a baseboard management controller (BMC) device that receives the information from the SSD and in response sends a message to the at least on SSD to enter the mode of operation.
a baseboard management controller (BMC) device that sends a message to the at least one SSD to enter the mode of operation; and

wherein the at least one SSD communicates to the BMC device, over a communication link, information that the SSD is capable of providing the mode of operation to flush data; and

wherein the BMC device receives the information from the at least one SSD and, in response, sends the message to the SSD to enter the mode of operation to flush data based on receiving the information from the SSD



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 9, 11, 13-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, 13, 18, the phrase "about" renders the claim(s) indefinite because there was nothing in the specification to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See MPEP § 2173.05(b).
Regarding claims 1, 6, 9, 11, 14-16 and 19, “flush data in a non volatile memory to a non-volatile memory” should be changed to -- flush data in a volatile memory to a non-volatile memory--, please see applicant’s specification section 0021;0025; 0035; 0040-0041;0043 and section 0051; applicant intends to claim “flush data in a volatile memory to a non-volatile memory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nachimuthu et al., US 2016/0378344 A1, in view of Rahmanian et al. US 2018/0032390 A1.
Regarding claim 1, Nachimuthu teaches a storage system, comprising: 
at least one solid-state drive (SSD) (Fig.3 and Fig.8a; section 0026; the term SSD (Solid State Disk) is used to describe a type of persistent storage device, such as but not limited to a PCIe SSD, a SATA (Serial Advanced Technology Attachment) SDD, a USB (Universal Serial Bus) SSD, a memory device (MD), or any other type of storage device that can store the data in a reasonable amount of time) that communicates over a communication link information (section 0026-0028; By way of example and without limitation, embodiments herein are illustrated using PCIe interconnects and interfaces. However, the use of PCIe is merely exemplary, as other types of interconnects and interfaces may be used, generally including any memory or storage link such as but not limited to DDR3, DDR4, DDR-T, PCIe, SATA, USB, network, etc.) that the at least one SSD is capable of providing a mode of operation to flush data in a volatile memory to a non-volatile memory (section 0027; section 0044; in one embodiment in response to detection of a power failure/unavailable condition, an SMI (System Management Interrupt) is signaled for BIOS to flush all the processor cache(s) and then send a signal to the DMA engine to enter the power fail mode to save the DRAM content to SSD) that spans a predetermined amount of time (section 0026 and section 0034) if a loss of power condition is detected (section 0034 and section 0044).

However, Rahmanian teaches a baseboard management controller (BMC) device (an information handling system) that receives the information from the SSD and in response sends a message to the at least on SSD to enter the mode of operation (section 0063-0065; In some embodiments, in response to the detection of one of these signals (or various combinations of these signals), a power loss warning interrupt may be sent to the storage controller for the SSDs (e.g., a RAID controller). In various embodiments, the storage/RAID controller may notify the SSDs of the imminent power loss event via an in-band command (e.g., a STANDBY_IMMEDIATE command) or using a dedicated signal. In response to receiving the command or dedicated signal, the SSDs may perform power loss protection actions, including, for example, flushing their write queues).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rahmanian into Nachimuthu's memory system such as a baseboard management controller (BMC) device that receives the information from the SSD and in response sends a message to the at least on SSD to enter the mode of operation because pre-warning signals are available, power loss protection actions can be started much earlier than in existing systems, the requirements for available hold-up energy may be significantly reduced (section 0066 of Rahmanian).

 A typical SSD may include a PLP circuit having the following features: [0050] An input voltage monitor circuit to detect input voltages and power loss events, including normal power off events, hot plug events, and any other unexpected power loss events).  

Regarding claim 3, Nachimuthu and Rahmanian teach the claimed invention as shown above, Rahmanian further teaches the connector pin is a 3.3V_AUX connection pin (section 0055; connecting input voltages from the 5V and 12V sources to the internal DC-DC converters 240 (which may include a 3.3V converter, a 2.5V converter, and/or other converters) to supply power to the SSD from the main voltage rails).  

Regarding claim 4, Nachimuthu and Rahmanian teach the claimed invention as shown above, Rahmanian further teaches the voltage comprises about +12v (section 0049; section 0055 and 0077; Closing switch 206 connects the input voltage from the 12V power supply to boost converter 210 to increase the voltage to approximately 30V and charge the hold-up capacitor 215).  

Regarding claim 5, Nachimuthu teaches the at least one SSD comprises a predetermined number of super capacitors in which the predetermined number includes 0 (section 0005-0006 and section 0008; NVDIMM 220 is attached to a super capacitor 

Regarding claim 6, Nachimuthu teaches the data flushed from the volatile memory to the non-volatile memory comprises host data-write request data that the SSD has acknowledged, and/or SSD controller state information (section 0129; the processor includes at least one processor cache, and manages a write-pending queue, and wherein in response to detection of the unavailable power condition, data in the at least one processor cache and the write-pending queue is flushed to the first DRAM device prior to copying the data from the first DRAM device to the persistent storage device).
  
Regarding claim 7, Nachimuthu teaches the at least one SSD receives power from a super capacitor that is external to the SSD during mode of operation to flush data (Fig.5b and Fig.5c; processor 302a includes separate power input pins 512 that are supplied with input power 514 via super capacitor 402 and power conditioning circuitry 404). 
 
Regarding claim 8, Nachimuthu teaches further comprising a mid-plane (Fig.5c; iMC 308) to which the at least one SSD connects, wherein the mid-plane comprises at least one super capacitor associated with the at least one SSD (Fig.5c).  

Regarding claim 9, Nachimuthu teaches a solid-state drive (SSD), comprising: non-volatile memory) (Fig.3 and Fig.8a; section 0026; the term SSD (Solid State Disk) is used to describe a type of persistent storage device, such as but not limited to a PCIe SSD, a SATA (Serial Advanced Technology Attachment) SDD, a USB (Universal Serial Bus) SSD, a memory device (MD), or any other type of storage device that can store the data in a reasonable amount of time); volatile memory (section 0027; DRAM) that stores host data-write request data that the SSD has acknowledged(section 0129; the processor includes at least one processor cache, and manages a write-pending queue, and wherein in response to detection of the unavailable power condition, data in the at least one processor cache and the write-pending queue is flushed to the first DRAM device prior to copying the data from the first DRAM device to the persistent storage device) and/or SSD controller state information; and an SSD controller device that communicates over a communication link information (section 0026-0028; By way of example and without limitation, embodiments herein are illustrated using PCIe interconnects and interfaces. However, the use of PCIe is merely exemplary, as other types of interconnects and interfaces may be used, generally including any memory or storage link such as but not limited to DDR3, DDR4, DDR-T, PCIe, SATA, USB, network, etc.) that the SSD includes a predetermined number of super capacitors in which the predetermined number includes 0 (section 0005-0006 and section 0008; NVDIMM 220 is attached to a super capacitor 228, while NVDIMM 222 is attached to a super capacitor 230. Each of super capacitors 228 and 230 is charged during platform power up and supplies power to its respective NVDIMM 220 and 222 on power failure;  in one embodiment in response to detection of a power failure/unavailable condition, an SMI (System Management Interrupt) is signaled for BIOS to flush all the processor cache(s) and then send a signal to the DMA engine to enter the power fail mode to save the DRAM content to SSD) that spans a predetermined amount of time (section 0026 and section 0034) if a loss of power condition is detected(section 0034 and section 0044).
 Nachimuthu does not clearly teach the SSD controller device further receiving a message to enter the mode of operation.  
However, Rahmanian teaches the SSD controller device further receiving a message to enter the mode of operation (section 0063-0065; In some embodiments, in response to the detection of one of these signals (or various combinations of these signals), a power loss warning interrupt may be sent to the storage controller for the SSDs (e.g., a RAID controller). In various embodiments, the storage/RAID controller may notify the SSDs of the imminent power loss event via an in-band command (e.g., a STANDBY_IMMEDIATE command) or using a dedicated signal. In response to receiving the command or dedicated signal, the SSDs may perform power loss protection actions, including, for example, flushing their write queues).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rahmanian into Nachimuthu's memory system such as the SSD controller device further receiving a message to enter the mode of operation because pre-warning signals are available, 

Regarding claim 10, Nachimuthu and Rahmanian teach the claimed invention as shown above, Rahmanian further teaches the message is received from a baseboard management controller (BMC) device of a storage system (it is taught as an information handling system).
  
Regarding claim 11, Nachimuthu and Rahmanian teach the claimed invention as shown above, Nachimuthu teaches the SSD comprises a U.2 connector (section 0005; a super capacitor connector 108); Rahmanian also teaches the SSD comprises a U.2 connector (section 0078; a dedicated drive pin is provided on each of the SSDs), and wherein a connector pin of the U.2 connector receives a power supply voltage that is used if a loss of power condition is detected and data in the volatile memory is flushed to the non-volatile memory (section 0049-0050; section 0065 and section 0077-0078).  

Regarding claim 12, Nachimuthu and Rahmanian teach the claimed invention as shown above, Rahmanian further teaches the connector pin is a 3.3V_AUX connection pin (section 0055; connecting input voltages from the 5V and 12V sources to the internal DC-DC converters 240 (which may include a 3.3V converter, a 2.5V converter, and/or other converters) to supply power to the SSD from the main voltage rails).  



Regarding claim 14, Nachimuthu teaches the data flushed from the volatile memory to the non-volatile memory comprises host data-write request data that the SSD has acknowledged, and/or SSD controller state information (section 0129; the processor includes at least one processor cache, and manages a write-pending queue, and wherein in response to detection of the unavailable power condition, data in the at least one processor cache and the write-pending queue is flushed to the first DRAM device prior to copying the data from the first DRAM device to the persistent storage device).

Regarding claim 15, Nachimuthu teaches the SSD further communicates over the communication link information that the SSD is capable of providing a mode of operation to flush data in a volatile memory to a non-volatile memory if a loss of power condition is detected that spans a predetermine amount of time (see claim 9 and claim 1 as shown above).  

Regarding claim 16, Nachimuthu teaches a storage system, comprising: at least one solid-state drive (SSD) (Fig.3 and Fig.8a; section 0026; the term SSD (Solid State  in one embodiment in response to detection of a power failure/unavailable condition, an SMI (System Management Interrupt) is signaled for BIOS to flush all the processor cache(s) and then send a signal to the DMA engine to enter the power fail mode to save the DRAM content to SSD) if a loss of power condition is detected (section 0034 and section 0044) that spans a predetermined amount of time (section 0026 and section 0034), and the SSD comprising a U.2 connector (section 0005; super capacitor connector 108); a mid-plane (Fig.5c; iMC 308) comprising a connector that receives the U.2 connector of the at least one SSD and at least one supercap coupled to the connector that receives the U.2 connector of the at least one SSD (Fig.2). 
Nachimuthu does not clearly teach a baseboard management controller (BMC) device that receives the information from the SSD and in response sends a message to the at least on SSD to enter the mode of operation, and the BMC device in response to 
However, Rahmanian teaches a baseboard management controller (BMC) device that receives the information from the SSD and in response sends a message to the at least on SSD to enter the mode of operation, and the BMC device in response to the information further controls a voltage to be applied to a connector pin of the U.2 connector of the at least one SSD (section 0063-0065; In some embodiments, in response to the detection of one of these signals (or various combinations of these signals), a power loss warning interrupt may be sent to the storage controller for the SSDs (e.g., a RAID controller). In various embodiments, the storage/RAID controller may notify the SSDs of the imminent power loss event via an in-band command (e.g., a STANDBY_IMMEDIATE command) or using a dedicated signal. In response to receiving the command or dedicated signal, the SSDs may perform power loss protection actions, including, for example, flushing their write queues).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rahmanian into Nachimuthu's memory system such as a baseboard management controller (BMC) device that receives the information from the SSD and in response sends a message to the at least on SSD to enter the mode of operation, and the BMC device in response to the information further controls a voltage to be applied to a connector pin of the U.2 connector of the at least one SSD because pre-warning signals are available, power loss protection actions can be started much earlier than in existing systems, the 

Regarding claim 17, Nachimuthu and Rahmanian teach the claimed invention as shown above, Rahmanian further teaches the connector pin is a 3.3V_AUX connection pin (section 0055; connecting input voltages from the 5V and 12V sources to the internal DC-DC converters 240 (which may include a 3.3V converter, a 2.5V converter, and/or other converters) to supply power to the SSD from the main voltage rails).  

Regarding claim 18, Nachimuthu and Rahmanian teach the claimed invention as shown above, Rahmanian further teaches the voltage comprises about +12v (section 0049; section 0055 and 0077; Closing switch 206 connects the input voltage from the 12V power supply to boost converter 210 to increase the voltage to approximately 30V and charge the hold-up capacitor 215).  

Regarding claim 19, Nachimuthu teaches the data flushed from the volatile memory to the non-volatile memory comprises host data-write request data that the SSD has acknowledged, and/or SSD controller state information (section 0129; the processor includes at least one processor cache, and manages a write-pending queue, and wherein in response to detection of the unavailable power condition, data in the at least one processor cache and the write-pending queue is flushed to the first DRAM device prior to copying the data from the first DRAM device to the persistent storage device).

Regarding claim 20, Nachimuthu teaches the at least one SSD comprises a predetermined number of super capacitors in which the predetermined number includes 0 (section 0005-0006 and section 0008; NVDIMM 220 is attached to a super capacitor 228, while NVDIMM 222 is attached to a super capacitor 230. Each of super capacitors 228 and 230 is charged during platform power up and supplies power to its respective NVDIMM 220 and 222 on power failure; there are no standards defining the super capacitor size, placement).         

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abrahams et al., US 2019/0079125 A1 teaches a solid state drive (SSD) with improved techniques for testing power loss protection (PLP) capacitors and a method for testing PLP capacitors of SSDs.


            When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).

.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/HUA J SONG/           Primary Examiner, Art Unit 2133